        Case 1:19-cv-10577-LJL-DCF Document 26 Filed 02/06/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


JANE DOE 1000,

                Plaintiff,                                    CASE NO: 19-cv-10577-LL-DCF

                                                                             DISCOVERY PLAN
v.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the
ESTATE OF JEFFREY EDWARD EPSTEIN,


                Defendants.

_____________________________________


        Pursuant to the Court’s January 14, 2020, order (Dkt. 21), the parties submit the

following report addressing the required topics under Rule 26(f)(3) of the Federal Rules of Civil

Procedure:

     (A) The parties have already exchanged initial disclosures.

     (B) Plaintiff seeks discovery as to Jeffrey Epstein’s documents concerning

             a. The Plaintiffs;

             b. Mr. Epstein’s sex-trafficking conspiracy;

             c. Visitors and/or passengers at any of Mr. Epstein’s multiple residences or aircraft

                where the sex trafficking occurred;

             d. Communications between Mr. Epstein and his co-conspirators;

             e. Communications between Mr. Epstein and his employees;

             f. Communications between Mr. Epstein and any government official regardless of

                country;
                                                  1
       Case 1:19-cv-10577-LJL-DCF Document 26 Filed 02/06/20 Page 2 of 5



           g. Mr. Epstein’s flight logs and helicopter logs;

           h. Video tapes and photographs taken at Mr. Epstein’s properties or on his planes;

           i. Financial records;

           j. Mr. Epstein’s message pads and any phone call logs or phone/contact directories;

               and

           k. Amazon.com account details, including order history.

The Co-Executors preserve all of their discovery rights including the right to object to Plaintiff’s
discovery requests. The Co-Executors’ position is that the general subjects of discovery in this
action are: (1) Mr. Epstein’s alleged abuse of Plaintiff; and (2) Plaintiff’s alleged damages.

There is no need to conduct discovery in phases, or otherwise limit discovery to particular issues.

   (C) The parties shall confer and stipulate as to a protocol for the exchange of documents

       including the production of electronically stored information, no later than April 13,

       2020.

   (D) – (F) There are no further issues requiring the Court’s attention at this time.

       A proposed scheduling order is attached hereto as Exhibit A. Where the parties are in

disagreement regarding a particular deadline, their respective positions are noted.



                                                      Respectfully submitted,


                                                      /s/ Sigrid S. McCawley
                                                      David Boies, Esq.
                                                      Joshua I. Schiller, Esq.
                                                      Sigrid S. McCawley, Esq.


                                                      /s/ Bennet J. Moskowitz
                                                      Bennet J. Moskowitz, Esq.
cc: Counsel of Record (via ECF)



                                                 2
Case 1:19-cv-10577-LJL-DCF Document 26 Filed 02/06/20 Page 3 of 5




                      EXHIBIT A
       Case 1:19-cv-10577-LJL-DCF Document 26 Filed 02/06/20 Page 4 of 5



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


JANE DOE 1000,

               Plaintiff,                                    CASE NO: 19-cv-10577-LL-DCF

                                                          [PROPOSED] SCHEDULING ORDER
v.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the
ESTATE OF JEFFREY EDWARD EPSTEIN,


               Defendants.

_____________________________________


DEBRA FREEMAN, United States Magistrate Judge:

       It is hereby ORDERED that:

1.     Plaintiff’s proposal: The parties shall serve their initial document requests and

interrogatories no later than March 12, 2020. The Co-Executors’ proposal: 30 days from the

Court’s entry of this Order.

2.     The Co-Executors’ proposal: Plaintiffs shall provide HIPAA-compliant medical records

release authorizations to the Defendants no later than 14 days from Defendants’ request.

Plaintiff’s position: Any request for HIPAA releases shall be by motion if the parties are unable

to reach agreement without Court intervention, after discovery requests are served.

3.     Any motions to amend the pleadings or to join any additional parties shall be filed no

later than March 27, 2020.

4.     The parties shall confer and stipulate as to a protocol regarding the production of

documents and electronically stored information no later than April 13, 2020.
       Case 1:19-cv-10577-LJL-DCF Document 26 Filed 02/06/20 Page 5 of 5



5.     Plaintiff’s proposal: All fact discovery shall be completed no later than June 10, 2020.

The Co-Executors’ proposal: 160 days from the Court’s entry of this Order.

6.     Expert discovery shall be conducted on the following schedule:

             a. Plaintiff’s proposal: Each party bearing the affirmative burden of proof on a claim

                or defense shall serve its expert report(s) with respect to that claim or defense no

                later than May 27, 2020. The Co-Executors’ proposal: 190 days from the Court’s

                entry of this Order (i.e., 30 days after the close of fact discovery).

             b. Rebuttal reports shall be served no later than June 26, 2020. The Co-Executors’

                proposal: 220 days from the Court’s entry of this Order (i.e., 60 days after the

                close of fact discovery).

             c. Expert discovery shall be completed no later than July 27, 2020. The Co-

                Executors’ proposal: 240 days from the Court’s entry of this Order.

7.     The parties may stipulate to modify interim deadlines in this Scheduling Order, without

seeking prior leave of Court.



Dated: New York, New York

       February ____, 2020


                                                        SO ORDERED



                                                        DEBRA FREEMAN
                                                        United States Magistrate Judge


Copies to:

All counsel (via ECF)
